     Case: 3:20-cv-00109-RAM-RM Document #: 30 Filed: 11/13/20 Page 1 of 2




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

  JAMAL A. MORTON, individually and          )
  on behalf of all other similarly situated, )
                                             )
                        Plaintiff,           )
                                             )          Case No. 3:20-cv-0109
                        v.                   )
                                             )
  UNITED STATES VIRGIN ISLANDS,              )
  The Honorable ALBERT BRYAN, JR.,           )
  in his official capacity as the Governor )
  of the United States Virgin Islands,       )
  JOEL A. LEE, in his official capacity as   )
  the Director of the Bureau of              )
  Internal Revenue, CLARINA                  )
  MODEST ELLIOT, in her official             )
  capacity as the Commissioner of            )
  the Department of Finance,                 )
                                             )
                        Defendants.          )
                                             )

ATTORNEYS:

Joseph A. DiRuzzo, III
DiRuzzo & Company
401 East Las Olas Blvd. Suite 1400
Ft. Lauderdale, FL
        For Jamal Morton,

Denise N. George, Attorney General
Carol Thomas-Jacobs, Assistant AG
Virgin Islands Department of Justice
34-38 Kronprindsens Gade
G.E.R.S. Complex, 2nd Floor
St. Thomas, VI
         For the United States Virgin Islands


                                                ORDER
        BEFORE THE COURT is Plaintiff Jamal Morton’s (“Morton”) Motion for Preliminary
Injunction, filed on November 4, 2020. (ECF No. 5.)
     Case: 3:20-cv-00109-RAM-RM Document #: 30 Filed: 11/13/20 Page 2 of 2
Morton v. USVI et al.
Case No. 3:20-cv-0109
Order
Page 2 of 2

       These premises considered, it is hereby
       ORDERED that, no later than November 20, 2020, Defendants shall file a response
to Plaintiff’s motion; it is further
       ORDERED that this matter is SCHEDULED for oral arguments to commence promptly
at 9:00 A.M. on November 24, 2020, in St. Thomas Courtroom 1; and it is further
       ORDERED that the Office of the United States Marshal shall serve a copy of this Order
on Denise George, Attorney General, and Carol Thomas-Jacobs, Assistant Attorney General,
by hand delivery.


Dated: November 13, 2020                                /s/_Robert A. Molloy
                                                        ROBERT A. MOLLOY
                                                        District Judge
